Citation Nr: 0532068	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-11 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate compensable rating for a right knee 
scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1996 to July 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  In November 2000 
the veteran testified at a hearing before a hearing officer 
at the RO.  In April 2003 the Board remanded the case for 
additional development.  In arguments presented in August 
2004, the veteran's representative specifically raised the 
matter of entitlement to a separate compensable rating for 
right knee scars.  In September 2004, the Board remanded for 
additional development the matter of a separate compensable 
rating for a right knee scar.  The veteran's claims file is 
in the jurisdiction of the Waco, Texas RO, as he now resides 
in that state.   


FINDINGS OF FACT

The veteran's right knee scar is superficial, measures 1 inch 
by .25 inch, is not tender or painful on examination, is not 
poorly nourished and does not produce any impairment of 
function.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's right 
knee scar. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7803, 
7804, 7805 (in effect prior to August 30, 2002); Codes 7801-
7805 (in effect from August 30, 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  Pursuant to the 
Board's September 2004 remand, the appellant was provided 
content-complying notice (including, at p. 4, to submit any 
evidence in his possession that pertains to his claims) by 
September 2004 correspondence.  He was given ample time to 
respond; and the matter was subsequently readjudicated.  See 
August 2005 Supplemental Statement of the Case.

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He has 
been afforded VA examinations.  He has not identified any 
pertinent evidence that remains outstanding.  VA's notice and 
assistance duties are met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review of the merits of 
the claim at this time.  Mayfield v. Nicholson, 19 Vet. App. 
103(2005).

II.  Factual Background

March 1999 to April 2001 treatment records from Tucson VA 
Medical Center (VAMC) note that the veteran underwent right 
anterior cruciate ligament (ACL) reconstruction surgery in 
February 1997, and show treatment for a right knee 
disability, but do not reveal any complaints of or treatment 
for a right knee scar, specifically.  In May 1999, the 
veteran underwent right knee arthroscopy, partial medial 
meniscectomy, partial lateral meniscectomy, abrasion 
chondroplasty and plical resection.  Follow-up treatment 
records do not report any complaints or treatment associated 
with scarring.  In September 2000, the veteran underwent 
right knee diagnostic arthroscopy with debridement of 
hypertrophic infrapatellar scar and debridement of notch 
scar.  In November 2000, it was noted that infrapatellar scar 
tissue was removed and his surgical scars from the 
arthroscopy were well healed.  No scar related complaints 
were reported.

On October 1999 and July 2000 VA examinations of the right 
knee, it was noted that the veteran had undergone right knee 
ACL reconstruction and arthroscopic surgeries.  The 
examination reports do not comment regarding right knee 
scarring.   

July 2001 to March 2003 treatment records from El Paso 
Outpatient Clinic reflect treatment for a right knee 
disability.  The records are negative for complaints of or 
treatment for right knee scars.  

On a September 2003 VA joints examination, there was no 
mention of right knee scarring.  

On November 2004 VA examination, the veteran complained of 
pain in the distal medial aspect of the right knee at the 
site of the scar.  He reported that the pain was due to a pin 
in the right knee directly under the scar.  It was noted that 
the scar was from ACL reconstruction in February 1997.  
Physical examination revealed a scar over the distal medial 
aspect of the right knee.  The scar measured approximately 
1.0 inch by .25 inch.  The scar is well healed.  There was no 
objective evidence of pain in the scar area with examination 
and palpation.  The veteran reported that he had numbness 
with palpation of the scar (in approximately a 2 inch 
diameter surrounding the scar).  The texture of the scar was 
within normal limits and was not skinny [sic, shiny?], scaly, 
or irregular.  There was no ulceration or skin breakdown in 
the area, and no elevation or depression of the surface 
contour of the scar.  The scar was superficial, and there did 
not appear to be any underlying tissue damage.  There was no 
inflammation at the scar site, no edema, no keloids 
formation.  There were no areas of induration or 
inflexibility of the skin in the area of the scar.  There was 
no limitation of motion or other limitation of function 
caused by the scar.  The diagnosis was scar, right knee, 
secondary to ACL reconstruction, without disability or 
limitation.  

III.  Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

VA's Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the skin. 38 C.F.R. § 4.118 was amended, 
effective August 30, 2002, and now includes new criteria for 
rating non-facial scars, found at Codes 7800 - 7805.  
38 C.F.R. § 4.118.

Prior to August 30, 2002, consideration of the rating for the 
veteran's right knee scar must include Codes 7803 (10 percent 
for scars that are superficial, poorly nourished with 
repeated ulceration), 7804 (10 percent for scars that are 
superficial, tender and painful on objective demonstration), 
and 7805 (scars rated based on limitation of function of 
affected part).  38 C.F.R. § 4.118 (in effect prior to August 
30 2002).

Under the criteria effective August 30, 2002, consideration 
must be given to Codes: 7801 (for scars -not on head , face, 
or neck- that are deep and cause limited motion, ranging from 
10 to 40 percent, with 10 percent warranted if the area 
exceeds 6 square inches or 39 sq. cms.); 7802 (for 
superficial scars that do not cause limited motion, 10 
percent if the area exceeds 144 sq, inches or 929 sq. cms); 
7803 (10 percent for scars that are superficial, unstable); 
and 7804 (10 percent for scars that are superficial, painful 
on examination).  38 C.F.R. § 4.118 (effective August 30, 
2002).

There were no changes specific to Code 7805, which provides 
that scars may be rated on the basis of any related 
limitation of function of the body part which they affect. 38 
C.F.R. § 4.118 (in effect prior to and from August 30, 2002).

IV.  Analysis

The veteran's right knee scar is the residual of right ACL 
reconstruction in service.  On November 2004 VA examination, 
the examiner specifically commented that there was no 
limitation of motion or other limitation of function caused 
by the scar.  Consequently, a compensable rating under Code 
7805 (based on functional impairment) is not warranted.  

Under the criteria in effect prior to August 30, 2002, the 
scar may be rated 10 percent if it was poorly nourished, with 
repeated ulceration, here the scar is described as well 
healed with no ulceration or skin breakdown.  See November 
2004 scar examination report.  It may also be rated 10 
percent if it is tender and painful on objective 
demonstration.  Here, there is no objective evidence of pain 
in the scar area on examination or palpation.  Thus, a 
compensable rating under the pre- August 30, 2002 criteria 
was not warranted.

From August 30, 2002, the veteran's right knee scar may be 
rated under the revised criteria that came into effect on 
that date.  However, the scar has been described as 
superficial with no apparent underlying soft tissue damage 
and not limiting motion. So a compensable rating under the 
revised Code 7801 is not warranted.  It is less than one 
square inches in area, so a compensable rating under Code 
7802 clearly is not warranted.  It is stable (and not 
unstable), as evidenced by being well-healed with no apparent 
underlying tissue damage, no elevation or depression of the 
scar surface, no inflammation, no edema, no keloids 
formations, and no areas of induration or inflexion; so a 
compensable rating under Code 7803 is not warranted. And, as 
previously noted, it is not painful.  So a compensable rating 
under Code 7804 is not warranted.

In short the findings pertaining to the veteran's right knee 
scar do not meet or approximate any new or old criteria for a 
compensable rating.  Hence, a compensable rating is not 
warranted.


ORDER

A compensable rating for a right knee scar is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


